Citation Nr: 9917906	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  96-25 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post traumatic stress disorder (PTSD), to include depression.

2.  Entitlement to a compensable evaluation for bilateral 
defective hearing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from January 1968 to March 
1973.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado, which 
denied the veteran's claim of entitlement to an increased 
evaluation for PTSD and his claim of entitlement to a 
compensable evaluation for bilateral defective hearing.

The Board notes, pursuant to various statements made by the 
veteran during the pendency of this appeal and upon 
submission of additional clinical evidence, that the RO has 
incorporated the veteran's claims of depression into 
consideration and evaluation of the veteran's service-
connected PTSD.  As such, the issue currently before the 
Board is as framed on the title page of this decision.


REMAND

With respect to the veteran's PTSD, service connection was 
granted in an August 1993 rating decision, and a temporary 
total rating was assigned, followed by a 30% evaluation.  At 
various times since this initial rating, the veteran has been 
awarded temporary total ratings based upon hospitalization in 
excess of 21 days.  See 38 C.F.R. § 4.29 (1998).  Subsequent 
to the Denver RO's grant of a temporary total rating for the 
veteran's hospitalization from December 30, 1996, to February 
3, 1997, the veteran's disability rating was increased to 50 
percent in an April 1997 rating decision.  This 50 percent 
disability rating remains in effect and is the subject of 
this appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

With respect to the veteran's bilateral defective hearing, 
service connection was granted for bilateral high frequency 
sensorineural hearing loss in a September 1990 rating 
decision, and a noncompensable evaluation was assigned.  This 
noncompensable remains in effect and is the subject of this 
appeal.  See AB v. Brown, supra.

Subsequent to the veteran's video hearing before a Member of 
the Board (conducted in April 1999), as to both the veteran's 
PTSD and his bilateral defective hearing, the Board finds the 
current evidence of record inadequate for evaluating the 
veteran's current level of disability.  See Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Here, the veteran 
testified that he continued to seek and receive treatment for 
his PTSD at a VA medical center and that his bilateral 
hearing loss had gotten worse since his last audiological 
evaluation.

Accordingly then, pursuant to VA's duty to assist the veteran 
in the development of facts pertinent to his claim, the 
issues of entitlement to an evaluation in excess of 50 
percent for PTSD, to include depression, and entitlement to a 
compensable evaluation for bilateral defective hearing will 
not be decided pending a REMAND for the following actions:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any post-June 1998 
treatment records, VA or private, 
inpatient or outpatient, and associated 
with the veteran's PTSD, should be 
obtained by the RO and incorporated into 
the claims file.  This should include the 
veteran's treatment records from the 
Sheridan VA Medical Center, as well as 
any other VA medical center identified by 
the veteran.

2.  A VA examination by a specialist in 
either psychology or psychiatry should be 
scheduled and conducted, in order to 
determine the severity of the veteran's 
PTSD.  All suggested studies should be 
performed, including a multi-axial 
assessment and Global Assessment of 
Functioning (GAF).  The examination 
report should contain a detailed account 
of all of the veteran's manifestations of 
PTSD, including depression and self-
mutilation.  Additionally, the examiner 
should comment on the veteran's level of 
occupational and social impairment, 
including the veteran's ability (or 
inability) to establish and maintain 
effective work and social relationships.

3.  A VA audiological evaluation should 
also be scheduled and conducted in order 
to determine the severity of the 
veteran's bilateral defective hearing.  
All suggested studies should be 
performed.

The claims files and a separate copy of 
this remand must be made available to and 
reviewed by each examiner in conjunction 
with the attendant examinations.

The veteran should be advised that 
failure to report for the scheduled 
examinations may have adverse 
consequences in the adjudication of his 
claim.  38 C.F.R. § 3.655 (1998).

4  The RO should carefully review the 
examination reports to ensure that they 
are in complete compliance with this 
remand, including all requested findings 
and opinions.  If not, the reports should 
be returned to the examiners for 
corrective action.

4.  The RO should then review the 
veteran's claim and consider all 
pertinent law and regulation, in light of 
the examination reports.  With respect to 
the veteran's PTSD, to include 
depression, the RO must remember that 
current case law requires the application 
of criteria most favorable to the 
veteran, given the change in schedular 
criteria concerning evaluation of PTSD 
during the pendency of this appeal.  
Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  If any issue of the veteran's 
claim remains in a denied status, he and 
his representative should be provided 
with a supplemental statement of the 
case, which should include a full 
discussion of actions taken on the 
veteran's claim and the reasons and bases 
for such actions.  The applicable 
response time should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted as to either issue.  No action is 
required of the veteran until he is otherwise notified by the 
RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










